Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  158420                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re J. L. THOMAS, Minor.                                        SC: 158420                       Elizabeth T. Clement,
                                                                    COA: 342183                                       Justices
                                                                    Wayne CC Family Division:
                                                                    17-002200-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the August 14, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to that court. On remand, while retaining jurisdiction, the Court of
  Appeals shall remand this case to the Wayne Circuit Court for further consideration. The
  trial court shall determine: (1) whether the trial court ordered a DNA test at Department of
  Health and Human Services expense, as stated by the referee, and, if so, whether the testing
  occurred; (2) whether the trial court extended the time for the putative father to establish
  paternity; and (3) whether the putative father was able to speak at the termination trial by
  speakerphone and whether he waived any issue regarding the DNA test or the
  establishment of paternity by not requesting an adjournment. At the conclusion of the
  hearing, the trial court shall forward the record and its findings to the Court of Appeals,
  which shall then reconsider these issues and the issues raised by the appellant in his brief
  on appeal.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2018
         d1128p
                                                                               Clerk